Exhibit 10.2

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality
request. Omissions are designated as “***”. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (the “Agreement”) is entered into as of August 18, 2011
(the “Effective Date”) by and between NOVADEL PHARMA, INC. (“NovaDel”), having
an address at 1200 Route 22 East, Suite 2000, Bridgewater, NJ 08807, and RECHON
LIFE SCIENCE AB, (“Rechon”), having an address at Soldattorpsvägen 5, PO Box
60043, 216 10 Limhamn, Sweden.

RECITALS

WHEREAS, NovaDel develops pharmaceutical products with a focus on developing
oral spray formulations of a broad range of marketed treatments for serious
diseases, and NovaDel has developed expertise and acquired proprietary rights
related to Licensed Product (as defined below);

WHEREAS, Rechon has expertise in licensing, developing, manufacturing, marketing
and distributing certain pharmaceutical products, and wishes to develop,
manufacture and market the Licensed Product as further described herein; and

WHEREAS, NovaDel desires to grant a license to Rechon, and Rechon desires to
accept a license, with regard to Licensed Product in the Territory on the terms
and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1. DEFINITIONS

For the purposes of this Agreement, the following words and phrases shall have
the following meanings, unless otherwise specifically provided herein.

1.1 “Affiliate” shall mean, with respect to any Entity, any other Entity that
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Entity. For purposes of this
Section 1.1 only, “control” and, with correlative meanings, the terms
“controlled by” and “under common control with” shall mean (a) the possession,
directly or indirectly, of the power to direct the management or policies of an
Entity, whether through the ownership of voting securities, by contract or
otherwise, or (b) the ownership, directly or indirectly, of more than fifty
percent (50%) of the voting securities or other ownership interest of an Entity.

1.2 “Agreement” shall have the meaning set forth in the introductory paragraph.

 

1



--------------------------------------------------------------------------------

1.3 “Calendar Quarter” shall mean each respective period of three
(3) consecutive months ending on March 31, June 30, September 30 and
December 31.

1.4 “Calendar Year” shall mean each successive period of twelve (12) months
commencing on January 1 and ending on December 31.

1.5 “Commercialization” and “Commercialize” shall mean offering for sale and
sales, distribution, marketing, promoting, and reimbursement related activities,
including booking sales. When used as a verb, “Commercialize” means to engage in
Commercialization.

1.6 “Commercially Reasonable Efforts” shall mean, with respect to a party,
exerting such effort and employing such resources as would normally be exerted
or employed for the regulatory approval, manufacture, shipping and
Commercialization of a pharmaceutical or biologic product of similar market
potential, profit potential and strategic value at a similar stage of its
product life, taking into account the competitiveness of the Licensed Product,
the relevant marketplace, the patent, intellectual property and development
positions of Third Parties, the applicable regulatory situation, the commercial
viability of the product and other relevant development and Commercialization
factors based upon then-prevailing conditions. Commercially Reasonable Efforts
shall be determined on a market-by-market basis for the Licensed Product and
shall consider the particular circumstances of a party, including any other
product opportunities of such party.

1.7 “Competing Product” shall mean any oral zolpidem tartrate spray product.

1.8 “Confidential Information” shall have the meaning provided in Section 7.1.

1.9 “Control” shall mean, with respect to any Information, Patent or other
intellectual property right, possession by a party of the ability, whether
directly or indirectly, and whether by ownership, license or otherwise (but
without taking into account any rights granted by one party to the other party
under the terms of this Agreement), to assign, or grant a license or a
sublicense to such Information, Patent, or other intellectual property right
without violating the terms of any agreement or other arrangement with any Third
Party.

1.10 “CTD” shall have the meaning set forth in the International Conference on
Harmonization of the Technical Requirements for Registration of Pharmaceuticals
for Human Use (ICH) Guideline M4, Organization of the Common Technical Document,
as revised on January 13, 2004, as such may be amended or updated from time to
time.

1.11 “Development Plan” shall have the meaning set forth in Section 3.1(b).

1.12 “Diligence Obligation” shall have the meaning set forth in Section 3.6.

1.13 “Effective Date” shall have the meaning set forth in the introductory
paragraph.

1.14 “Entity” shall mean any individual, sole proprietorship, corporation,
limited liability company, association, joint venture, partnership, limited
partnership, limited liability partnership, trust, university, business,
government or political subdivision thereof, including an agency, or any other
organization that possesses independent legal standing.

 

2



--------------------------------------------------------------------------------

1.15 “Executives” shall have the meaning provided in Section 10.2.

1.16 “Exploit” shall mean the making, having made, importation, use, sale,
offering for sale of a product or process, including, without limitation, the
research, development, registration, modification, improvement, manufacture,
storage, optimization, import, export, transport, distribution, promotion,
marketing, sale or other disposition of a product. The term “Exploitation” shall
have a corresponding meaning.

1.17 “FDA” shall mean the United States Food and Drug Administration, or any
successor agency or agencies thereto, responsible for the evaluation and
approval of pharmaceutical products or biological therapeutic products, delivery
systems and devices in the United States.

1.18 “Improvement” shall mean any modification, variation or revision to an
apparatus, method, formulation, process, product or technology, or any
discovery, technology, process, method or formulation related to an apparatus,
method, process, product or technology, whether or not patented or patentable,
including any enhancement in the manufacture or steps or processes thereof,
ingredients, preparation, presentation, formulation, means of delivery,
packaging or dosage of an apparatus, method, process, product or technology, any
discovery or development of any new or expanded indications for an apparatus,
method, process, product or technology, or any discovery or development that
improves the stability, safety or efficacy of an apparatus, method, product or
technology.

1.19 “Indemnification Claim Notice” shall have the meaning set forth in
Section 9.3(a).

1.20 “Indemnified Party” shall have the meaning set forth in Section 9.3(a).

1.21 “Information” shall mean all technical, scientific and other know-how and
information, trade secrets, knowledge, technology, means, methods, processes,
practices, formulas, instructions, skills, techniques, procedures, experiences,
ideas, technical assistance, designs, drawings, assembly procedures, computer
programs, algorithms, apparatuses, compositions of matter, cells, cell lines,
assays, animal models, physical, biological or chemical material,
specifications, data, results and other material, including pre-clinical and
clinical trial results, manufacturing procedures and test procedures and
techniques, (whether or not confidential, proprietary, patented or patentable)
in written, electronic or any other form now known or hereafter developed, and
all Improvements to any of the foregoing, and other discoveries, developments,
inventions, and other intellectual property (whether or not confidential,
proprietary, patented or patentable).

1.22 “LICA” shall have the meaning set forth in Section 10.3.

1.23 “Licensed Product” shall mean any oral spray product that contains, as the
sole active ingredient, zolpidem tartrate, for any human uses.

1.24 “Losses” shall have the meaning set forth in Section 9.1.

 

3



--------------------------------------------------------------------------------

1.25 “MAA” shall mean a Marketing Authorization Application, and any and all
supplements, requesting permission to place a drug on the market and filed with
any Regulatory Authority either (i) under the centralized or decentralized
European system, in each case for Licensed Product, (ii) under the Mutual
Recognition system, in each case for Licensed Product or (iii) with any other
Regulatory Authority that does not use the Mutual Recognition system relating to
the Licensed Product.

1.26 “NovaDel” shall have the meaning set forth in the introductory paragraph.

1.27 “NovaDel Indemnitee” shall have the meaning set forth in Section 9.2.

1.28 “NovaDel Know-How” shall mean all Information Controlled by NovaDel or an
Affiliate of NovaDel as of the Effective Date or, from time to time, during the
Term that is necessary to Exploit the Licensed Product in the Territory or to
use the NovaDel Process to Exploit Licensed Product in the Territory, but
excluding any Information to the extent claimed by any NovaDel Patents.

1.29 “NovaDel Patents” shall mean the Patents that NovaDel or any of its
Affiliates Controls on the Effective Date or during the Term that are necessary
to Exploit Licensed Product in the Territory or to use the NovaDel Process to
Exploit Licensed Product in the Territory. The NovaDel Patents as of the
Effective Date are set forth on Schedule 1.29.

1.30 “NovaDel Process” shall mean NovaDel’s proprietary oral spray technology
for the delivery of pharmaceutical compounds through the mucosal membrane of the
mouth in humans using an aerosol or pump spray device and any Improvements
thereto that are or come under the Control of NovaDel or any of its Affiliates
during the Term.

1.31 “NovaDel Technology” shall mean the NovaDel Patents and NovaDel Know-How.

1.32 “Patent Challenge” shall have the meaning set forth in Section 8.2(c).

1.33 “Patents” shall mean all issued patents and pending unpublished and
published patent applications (which, for purposes of this Agreement, include
certificates of invention, applications for certificates of invention and
priority rights) in any country or region, including all provisional
applications, substitutions, continuations, continuations-in-part, continued
prosecution applications including requests for continued examination,
divisional applications and renewals, and all letters patent or certificates of
invention granted thereon, and all reissues, reexaminations, extensions, term
restorations, renewals, substitutions, confirmations, registrations,
revalidations, revisions and additions of or to any of the foregoing, and all
counterparts of any of the foregoing.

1.34 “Rechon” shall have the meaning set forth in the introductory paragraph.

1.35 “Rechon Indemnitee” shall have the meaning set forth in Section 9.1.

1.36 “Regulatory Approval” shall mean any approvals, including pricing and
reimbursement approvals, where applicable, of a Regulatory Authority that are
necessary for the manufacture, use, storage, import, transport, marketing,
distribution and/or sale of a pharmaceutical product in any applicable
jurisdiction.

 

4



--------------------------------------------------------------------------------

1.37 “Regulatory Authority” shall mean any applicable supra-national, federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other government entities regulating or
otherwise exercising authority in the applicable jurisdiction.

1.38 “Regulatory Documentation” shall mean all applications, registrations,
licenses, authorizations and approvals (including all Regulatory Approvals), all
correspondence submitted to or received from Regulatory Authorities (including
minutes and official contact reports relating to any communications with any
Regulatory Authority), all supporting documents and all clinical studies and
tests, relating to Licensed Product, including, where applicable, in CTD format,
and all data contained in any of the foregoing, including all regulatory drug
lists, advertising and promotion documents, adverse event files and complaint
files.

1.39 “Sublicensee” shall mean an Affiliate or Third Party to whom Rechon has
transferred its rights granted under this Agreement to use, sell, offer for sale
or import Licensed Products in accordance with this Agreement.

1.40 “Term” shall have the meaning provided in Section 8.1.

1.41 “Territory” shall mean the countries that are listed on Schedule 1.41.

1.42 “Third Party” shall mean any entity other than Rechon or NovaDel or an
Affiliate of Rechon or NovaDel.

1.43 “Third Party Claim” shall have the meaning set forth in Section 9.3(b).

1.44 “Trademark” shall mean the trademark developed under this Agreement and
under which the Licensed Product is sold in the Territory.

1.45 “Unit” shall mean, with respect to each Licensed Product shipped by Rechon,
its Affiliates or Sublicensee within the Territory (Group A and B), one (1) 10
mL vial containing maximum of sixty (60) sprays.

 

2. LICENSE

2.1 License Grant. Subject to the terms and conditions of this Agreement, during
the Term, NovaDel hereby grants to Rechon an exclusive (even as to NovaDel,
subject to Section 2.4(c)), license with the right to sublicense the rights
hereunder (as provided in Section 2.2), under the NovaDel Technology, to
develop, manufacture, register, use, promote, market, distribute, sell, offer
for sale, have sold, import and export Licensed Product in the Territory.

2.2 Sublicenses. Rechon shall have the right to grant sublicenses under the
grants in Section 2.1 to Affiliates and/or Third Parties pursuant to a separate
written agreement, subject to the following requirements and conditions:

(a) Except to the extent the parties otherwise agree pursuant to the terms of a
particular sublicense granted under this Section 2.2 any sublicense agreement
must be fully consistent with the terms and conditions of this Agreement, and
provide that Sublicensee will indemnify NovaDel and its Affiliates with respect
to the Exploitation of Licensed Product by such Sublicensee to the extent
provided in Section 9.2(e).

 

5



--------------------------------------------------------------------------------

(b) Within five (5) days after execution or receipt thereof, as applicable,
Rechon shall provide NovaDel with a full and complete copy of each sublicense
agreement granted hereunder (provided that Rechon may redact financial
information contained therein that is not necessary to disclose to ensure
compliance with this Section 2.2) and shall deliver copies of all reports
(excluding relating to royalties and other payments) relating to Licensed
Product received by Rechon from such Sublicensees, which sublicense agreements
and reports shall be treated by NovaDel as Confidential Information of Rechon.

2.3 Disclosure of NovaDel Know-How and Improvements. Promptly after the
Effective Date, NovaDel shall at its cost and expense, use good faith reasonable
efforts to disclose to Rechon in writing or via mutually acceptable electronic
media, copies or reproductions of all NovaDel Know-How, not previously disclosed
to Rechon, reasonably necessary in order to enable Rechon to exploit its rights
granted under this Section 2. In addition, during the Term, NovaDel shall
disclose to Rechon in writing, or via mutually acceptable electronic media, on
an ongoing basis, copies or reproductions of all NovaDel Know-How not previously
disclosed to Rechon that is reasonably necessary in order to enable Rechon to
exploit its rights granted under this Section 2 and all Improvements to the
NovaDel Process, Licensed Product or NovaDel Technology that are conceived,
discovered, developed or otherwise made by or on behalf of NovaDel (or its
Affiliates, licensees or sublicensees). Such NovaDel Know-How and all
Improvements to the NovaDel Process, Licensed Product or NovaDel Technology that
are conceived, discovered, developed or otherwise made by or on behalf of either
party (or its Affiliates, licensees or sublicensees) shall be deemed to be
within the scope of the licenses granted herein without payment of any
additional compensation.

2.4 Retained Rights; No Implied Licenses. NovaDel hereby expressly reserves the
right to practice, and to grant licenses under, the NovaDel Technology for any
and all purposes except as expressly set forth under Section 2.1. Rechon shall
have no rights, express or implied, with respect to the NovaDel Technology,
except as expressly set forth in Section 2.1, and Rechon covenants to NovaDel
that none of Rechon, its Affiliates or Sublicensees shall use the NovaDel
Technology, directly or indirectly, for any purpose other than as expressly
permitted by this Agreement. Without limiting the foregoing, but subject to
Section 2.5, NovaDel retains, without any duty of accounting or otherwise to
Rechon or a Sublicensee (a) the right to enter into collaborations or other
agreements with, and to grant licenses and other rights under the NovaDel
Technology to Third Parties to Exploit products other than Licensed Product and
to use the NovaDel Process in connection therewith, (b) the right to
independently Exploit products other than Licensed Product and to use the
NovaDel Process in connection therewith, (c) the irrevocable, non-exclusive,
royalty-free right to use the NovaDel Technology (including the NovaDel Process)
with respect to zolpidem, for its own internal, non-commercial research and
development activities, (d) all rights in the NovaDel Technology for all
territories other than the Territory and (e) all rights in the NovaDel
Technology for any dosage of pharmaceutical composition or preparation that
contains zolpidem delivered by means of the NovaDel Process for non-human uses
in all territories, including the Territory. All such rights or licenses are or
shall be granted only as expressly provided in the terms of this Agreement.

 

6



--------------------------------------------------------------------------------

2.5 Exclusivity. Rechon agrees that during the Term it will not, and will not
directly or indirectly enable or contract with any Third Party (including,
without limitation, its licensees and Sublicensees) to develop, manufacture,
import, market, sell or distribute any Competing Product in the Territory.

 

3. DEVELOPMENT, REGULATORY AND COMMERCIALIZATION MATTERS

3.1 Development.

(a) Development Activities. Subject to the other provisions of this Section 3.1
and Section 3.2, Rechon, its Affiliates or Sublicensees shall be solely
responsible, using Commercially Reasonable Efforts, for development of Licensed
Product in the Territory.

(b) Development Plans. Within sixty (60) days after the Effective Date, Rechon
will provide to NovaDel for review and comment a development plan describing its
strategy and principal activities in seeking Regulatory Approval of Licensed
Product in the Territory in accordance with the terms of this Agreement (as
updated from time to time, the “Development Plan”). Rechon shall periodically
(and at least once per Calendar Year) prepare an updated Development Plan, as
applicable taking into account completion, commencement or cessation of or
changes to development not contemplated by the then-current Development Plan and
shall submit such proposed Development Plan to NovaDel for review and comment.

(c) Reports. Rechon shall, every six (6) months, provide to NovaDel a written
progress report, which shall describe the development activities with respect to
Licensed Product in the Territory during such time period, and provide such
other information as may be reasonably requested by NovaDel with respect to such
development activities.

(d) Regulatory Records. Rechon shall maintain, or cause to be maintained,
records of its development activities with respect to Licensed Product in
sufficient detail and in good scientific manner appropriate for patent and
regulatory purposes, which shall be complete and accurate and shall fully and
properly reflect all work done and results achieved in the performance of its
development activities, and which shall be retained by Rechon for at least five
(5) years after the termination of this Agreement, or for such longer period as
may be required according to Good Documentation Practice (21 CFR §211.180,
Eudralex Volume 4:4.11-12). NovaDel shall have the right, during normal business
hours and upon reasonable notice, to inspect and copy any such records. NovaDel
shall have the right to conduct one such inspection in any twelve (12)-month
period; provided, however, NovaDel may conduct more than one inspection in such
time period if for cause.

3.2 Regulatory Matters in the Territory.

(a) Regulatory Activities. Rechon and, as applicable, its Affiliates and
Sublicensees, at its sole cost and expense, subject to Section 3.2(d), shall be
responsible for obtaining and maintaining Regulatory Approval for Licensed
Product in the Territory, including the filing of all annual and other reports
or filings required by other Regulatory Authority in the Territory and shall
conduct any clinical trials required by any Regulatory Authority in the
Territory to gain or maintain Regulatory Approval for the Licensed Product or
otherwise as a condition to Regulatory Approval of Licensed Product in the
Territory. Rechon or its Affiliates shall hold, in their name, all Regulatory
Approvals for Licensed Product in the Territory. Rechon and, as applicable, its
Affiliates shall use Commercially Reasonable Efforts to conduct any further
development activities required in connection with seeking Regulatory Approval
for Licensed Product in the Territory.

 

7



--------------------------------------------------------------------------------

(b) Correspondence with Regulatory Authorities. Unless otherwise agreed in
writing by the parties, Rechon, subject to Section 3.2(d), shall be responsible
for preparing and filing MAAs and seeking and maintaining Regulatory Approvals
for Licensed Products in the Territory in accordance with the Development Plan,
including preparing all reports necessary as part of a MAA. Rechon shall upon
request provide NovaDel with drafts of any material documents or correspondence
to be submitted to any Regulatory Authority in the Territory that pertains to
Licensed Product, including MAAs. Rechon will inform NovaDel before submission
of any substantive or material filings to be made by Rechon in accordance with
the terms of this Section 3.2(b), including MAAs, and shall consider in good
faith any comments NovaDel may have with respect to any such filings.

(c) Regulatory Documentation. NovaDel shall promptly disclose to Rechon all
Regulatory Documentation and any data included or referenced therein generated
or made available by NovaDel or any of its Affiliates or otherwise Controlled by
NovaDel. Rechon and its Sublicensees shall have the right to reference and use
all Regulatory Documentation and any data included or referenced therein for the
purposes of development, regulatory and Commercialization activities with
respect to Licensed Product in the Territory. NovaDel shall provide to Rechon,
or use Commercially Reasonable Efforts to cause its licensees and sublicensees
to provide to Rechon, letters of authorization to use such Information in
accordance with this Agreement.

(d) Regulatory Approvals. Except as the parties otherwise agree in writing, all
Regulatory Documentation pursuant to or in connection with the Regulatory
Approvals for Licensed Product in the Territory required under the Development
Plan shall be made in the name of Rechon; provided, however, that:

(i) Rechon agrees to utilize, to the extent possible based upon the format used
in Regulatory Documentation provided by NovaDel under Section 3.2(c), the CTD
format for its MAAs in order to facilitate use and reference to such MAAs any
subsequent submissions filed by NovaDel or its licensees for Licensed Product
outside of the Territory.

(ii) Rechon agrees to keep the Regulatory Documentation and data included or
referenced therein provided by NovaDel pursuant to Section 3.2(c) included
within its MAAs for Licensed Product confidential in accordance with Section 7
and subject to the rights granted under Section 3.2(c).

 

8



--------------------------------------------------------------------------------

(iii) NovaDel and its Affiliates and licensees shall have a perpetual,
royalty-free, irrevocable, worldwide right to use and reference the Regulatory
Documentation Controlled by Rechon or its Affiliates or Sublicensees and any
data included or referenced therein for the purposes of development, regulatory
and Commercialization activities (A) with respect to Licensed Product, outside
the Territory and (B) with respect to products (other than Licensed Product)
inside and outside the Territory. NovaDel agrees to keep the Regulatory
Documentation and data included or referenced therein provided by Rechon
pursuant to this Section 3.2(d)(iii) included within its applications for
marketing approval for Licensed Product outside the Territory, except for those
sections in the Summary Basis of Approval and available through the Freedom of
Information Act, confidential in accordance with Section 7 and subject to the
rights granted in this Section 3.2(d)(iii).

3.3 Pharmacovigilance. Each party will cooperate (at its sole cost and expense),
and will cause its Affiliates, licensees and sublicensees to cooperate, in
implementing a pharmacovigilance mutual alert process to comply with all
applicable legal obligations of Regulatory Authorities.

3.4 Commercialization Activities in the Territory. Following receipt of
Regulatory Approval of Licensed Product by Regulatory Authorities in the
Territory, Rechon and, as applicable, its Affiliates and Sublicensees shall, at
its sole cost and expense, use Commercially Reasonable Efforts to Commercialize
Licensed Product in the Territory.

3.5 Manufacturing. Rechon, either directly or through its Affiliates, shall be
responsible for manufacturing the Licensed Product for Commercialization in the
Territory, and costs and expenses in connection therewith. Rechon may not
sublicense or subcontract the manufacturing rights granted herein under this
Agreement to any Third Party without the prior written consent of NovaDel.

3.6 Diligence Obligations. Without limiting obligation to use Commercially
Reasonable Efforts in accordance with its activities under Sections 3.1, 3.2 and
3.4, Rechon shall have the following specific diligence obligations (each, a
“Diligence Obligation”):

(a) Within *** after the Effective Date, Rechon or, if applicable, its Affiliate
or Sublicensee, shall have submitted a regulatory file in one (1) of the
countries listed in Group A on Schedule 1.41; and

(b) Within twelve (12) months after the Effective Date, Rechon, or, if
applicable, its Affiliate or Sublicensee, shall have commenced Commercialization
of the Licensed Product in three (3) of the countries listed in Group B on
Schedule 1.41; and

(c) Within *** after the Effective Date, Rechon or, if applicable, its Affiliate
or Sublicensee, shall have commenced Commercialization of the Licensed Product
in one (1) of the countries listed in Group A on Schedule 1.41.

(d) If, for any reason, Rechon or, if applicable, its Affiliate or Sublicensee
has not achieved a Diligence Obligation set forth in (a), (b) or (c) above
within the specified time frame, the licenses and rights granted to Rechon for
the Licensed Product in that specific country or countries shall upon NovaDel’s
written notice terminate.

 

9



--------------------------------------------------------------------------------

4. FINANCIAL PROVISIONS

4.1 Payments. As consideration for NovaDel’s grant of the rights and licenses to
Rechon hereunder, Rechon will pay to NovaDel an amount equal to *** times the
number of Units shipped within the Territory by Rechon from its or its
Affiliates manufacturing facilities.

4.2 Payment; Reports. Within forty-five (45) days of the end of each Calendar
Quarter, Rechon shall provide to NovaDel a report showing the total number of
Units of Licensed Product shipped in the Territory. Concurrently with the
delivery of the report provided pursuant to this Section 4.2, Rechon shall
provide NovaDel with any payment due pursuant to Section 4 for the Calendar
Quarter.

4.3 Manner and Place of Payment. All payments hereunder shall be payable in US
dollars. All payments owed under this Agreement shall be made by wire transfer
in immediately available funds to NovaDel using the bank and account information
attached hereto on Schedule 4.3.

4.4 Interest on Late Payments. Any amount required to be paid by a party
hereunder which is not paid when due shall bear interest at a rate equal to ***;
provided, however, that in no event shall such rate exceed the maximum legal
annual interest rate.

4.5 Withholding Taxes. Where any amounts due to be paid is subject to any
withholding or similar tax (other than taxes imposed and measured by net
income), the parties shall use reasonable efforts to take such actions and to
sign such documents as will enable them to take advantage of any available
withholding tax reduction including pursuant to any applicable double taxation
agreement or treaty. In the event there is no applicable double taxation
agreement or treaty, or if an applicable double taxation agreement or treaty
reduces but does not eliminate such withholding or similar tax, the party owing
such payment shall pay such withholding or similar tax to the appropriate
government authority, deduct the amount paid from the amount due the party to
which such payment is owed and secure and send to such party the best available
evidence of payment of any such withholding taxes.

4.6 Records; Audits. Rechon shall keep (and shall ensure that its Affiliates and
Sublicensees shall keep) complete and accurate records pertaining to the sale or
other disposition of Licensed Product in the Territory, in sufficient detail to
permit NovaDel to confirm the accuracy of all payments due hereunder, for a
period of three (3) years following the Calendar Quarter in which such payment
is due. NovaDel shall have the right to have an independent, certified public
account, reasonably acceptable to Rechon, have access during normal business
hours, and upon reasonable prior written notice, to such of the records of
Rechon and its Affiliates as may be reasonably necessary to verify the accuracy
of the Unit numbers for any Calendar Quarter ending not more than thirty-six
(36) months prior to the date of such request provided, however, that in each
case NovaDel shall not have the right to conduct more than one such audit in any
twelve (12)-month period. NovaDel shall bear the full cost of such audit unless
such audit discloses an underpayment of *** of the amount of ***, in which case,
Rechon shall bear the full cost of such audit and shall promptly remit the
amount of any underpayment. Any overpayment shall be promptly refunded. The
results of such accounting firm shall be final, absent manifest error.

 

10



--------------------------------------------------------------------------------

5. INTELLECTUAL PROPERTY

5.1 Ownership of Intellectual Property. Subject to the license grant in
Section 2.1, NovaDel shall own and retain all right, title, and interest in and
to any and all: (a) NovaDel Technology; and (b) Information relating to the
NovaDel Process or NovaDel Technology and Improvements to the NovaDel Process,
Licensed Product or NovaDel Technology that are conceived, discovered, developed
or otherwise made by or on behalf of either party (or its Affiliates, licensees
or sublicensees), whether or not patentable, and any and all Patents claiming
such Information or Improvements and other intellectual property rights thereto.
Subject to the license grant in Section 2.1, NovaDel shall own and retain all
right, title, and interest in and to any and all Information relating to
Licensed Product (including, without limitation, all Regulatory Documentation
and any data included or referenced therein) that are conceived, discovered,
developed or otherwise made by or on behalf of NovaDel or its Affiliates,
licensees or sublicensees, whether or not patentable, and any and all Patents
claiming such Information and other intellectual property rights thereto. Rechon
shall promptly disclose to NovaDel in writing, the conception or reduction to
practice, or the discovery, development or making of any and all Information
relating to the NovaDel Process or NovaDel Technology and Improvements to the
NovaDel Process, Licensed Product or NovaDel Technology that are conceived,
discovered, developed or otherwise made by or on behalf of Rechon or its
Affiliates or Sublicensees, and shall, and does hereby, assign, and shall cause
its respective Affiliates and Sublicensees to assign, to NovaDel, without any
additional compensation, all of their respective right, title and interest in
and to any intellectual property rights related to such Information or
Improvements. To the extent necessary to assign any such intellectual property
rights, Rechon and its Affiliates and Sublicensees shall enter into and execute
all reasonable and appropriate assignments, transfers and other agreements, and
enter into all agreements with its employees, consultants, Affiliates, and
Sublicensees that are necessary or appropriate to ensure the assignment of such
intellectual property rights to NovaDel.

5.2 Infringement by Third Parties. The parties shall promptly notify the other
in writing of any alleged or threatened infringement of any NovaDel Patent of
which they become aware. With respect to infringement of any NovaDel Patent that
is likely to have an effect or impact on the sales or commercial potential of
Licensed Product in the Territory, NovaDel shall have the first right, but not
the obligation, to bring and control any action or proceeding with respect to
such infringement of any NovaDel Patent at its own expense and using counsel of
its own choice. In the event NovaDel brings an infringement action in accordance
with this Section 5.2, Rechon shall cooperate fully, including, if required to
bring such action, the furnishing of a power of attorney or being named as a
party. Except as otherwise agreed to by the parties as part of a cost sharing
arrangement, any recovery realized as a result of such litigation, after
reimbursement of any litigation expenses of Rechon and NovaDel, shall be
retained by NovaDel.

5.3 Declaratory Judgment. If a declaratory judgment action or other proceeding,
whether directly or by way of counterclaim or affirmative defense, alleging
invalidity or non-infringement of any patent included within the NovaDel Patents
is brought or sought against Rechon or NovaDel in the Territory, Rechon or
NovaDel (as the case may be) shall so notify the other party, but NovaDel shall
have the first right, but not the obligation, to defend against such action at
its own expense and using counsel of its own choice, and Rechon shall have the
right, at its own expense, to be represented in any such action by counsel of
its own choice.

 

11



--------------------------------------------------------------------------------

5.4 Infringement of Third Party Rights. Each party shall promptly notify the
other in writing of any allegation by a Third Party that the activity of either
of the parties pursuant to this Agreement infringes or may infringe the
intellectual property rights of such Third Party. Rechon shall, as a named party
to the infringement allegation, have the right to control any defense of any
such claim involving alleged infringement of Third Party rights by activities of
Rechon or its Affiliates or Sublicensees under this Agreement at Rechon’s
expense, by counsel of Rechon’s choice; provided, however, that NovaDel shall
have the right, at its own expense, to be represented in any such action by
counsel of its own choice. NovaDel shall have the right to control any defense
of any such claim involving alleged infringement of Third Party rights by
NovaDel’s activities under this Agreement at NovaDel’s expense by counsel of
NovaDel’s choice; provided, however, that Rechon shall have the right, at its
own expense, to be represented in any such action by counsel of its own choice.
Notwithstanding the foregoing, any defense in any action to the extent there is
an allegation or claim that a NovaDel Patent is invalid shall be subject to
Section 5.3. Neither party shall have the right to enter into any settlement or
compromise with respect to any action under this Section 5.4 in a manner that
diminishes the rights or interests of the other party without such other party’s
prior consent, which consent shall not be unreasonably withheld or delayed.

5.5 Trademark Development.

(a) Trademark. Rechon shall have the exclusive right to develop a Trademark or
to use the Zolpimist trademark within the Territory at no expense to identify
Licensed Product to be sold by Rechon in the Territory and to promote, market,
sell and use Licensed Product in the Territory under the Trademark. “Zolpimist”
is not registered in any country other than the U.S. Should Rechon desire to use
“Zolpimist” as a Trademark within the Territory, Rechon will be responsible for
obtaining the trademark registration at Rechon’s expense.

(b) Ownership Rights, as Between Parties. Rechon shall own and shall retain the
ownership of the entire right, title and interest in and to the Trademark.
NovaDel acknowledges, as between the parties, the exclusive right, title and
interest of Rechon in and to the Trademark and will not do or cause to be done
any act or thing contesting or, in any way, impairing or tending to impair any
part of said right, title and interest for the Term. NovaDel will not make any
representations or take any actions, which may be taken to indicate that it has
any right title or interest in or to the ownership or use of the Trademark
except under the terms of this Agreement and acknowledges that nothing contained
in this Agreement shall give NovaDel any right, title or interest in or to the
Trademark.

(c) Registration of the Trademark. Rechon shall, at its own cost and expense,
file in the Territory and endeavor to obtain the registration of the Trademark
in the Territory, and when registered, thereafter maintain the applicable
Trademark in the Territory at its own expense.

(d) Reasonable Assistance. NovaDel will supply Rechon or its authorized
representative with any information which Rechon reasonably may require and will
render any other assistance reasonably required by Rechon in securing and
maintaining the registration(s) of the Trademark in the Territory.

 

12



--------------------------------------------------------------------------------

6. REPRESENTATIONS AND WARRANTIES

6.1 Mutual Representations and Warranties. Each party represents and warrants to
the other that: (a) it is duly organized and validly existing under the laws of
its jurisdiction of incorporation or formation, and has full corporate or other
power and authority to enter into this Agreement and to carry out the provisions
hereof; (b) it is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder, and the person or persons executing this
Agreement on its behalf has been duly authorized to do so by all requisite
corporate or partnership action; and (c) this Agreement is legally binding upon
it, enforceable in accordance with its terms, and the execution of this
Agreement and the performance of the transactions contemplated by this Agreement
by such party do not conflict with any agreement, instrument or understanding,
oral or written, to which it is a party or by which it may be bound, nor violate
any material law or regulation of any court, governmental body or administrative
or other agency having jurisdiction over it.

6.2 Representations, Warranties and Covenants of NovaDel. Except as set forth on
Schedule 6.2, NovaDel represents, warrants and covenants to Rechon, as of the
Effective Date, as follows:

(a) Neither NovaDel nor any of its Affiliates has received any written notice
from any person, or has knowledge of any actual or threatened claim or assertion
that the manufacture, use, offer for sale, sale or import of Licensed Product
under the NovaDel Technology in the Territory, infringes or misappropriates any
intellectual property rights of any Third Party (including the claims, if
issued, of pending patent applications);

(b) There is no action or proceeding pending or, to NovaDel’s knowledge,
threatened, with respect to Licensed Product or the NovaDel Technology,
including with respect to the conduct of any clinical trials, manufacturing
activities or other activities involving Licensed Product, or that questions the
validity of this Agreement or any action taken by NovaDel in connection with the
effectiveness of this Agreement;

(c) To the knowledge of NovaDel, the use of the NovaDel Technology as
contemplated by this Agreement, does not infringe any claim of any issued patent
or published patent application of any Third Party in the Territory;

(d) NovaDel is the owner or licensee (with the right to grant sublicenses) of
the NovaDel Patents and has the right, power and authority to grant, and is not
prohibited by the terms of any agreement to which it is a party from granting,
the licenses granted to Rechon herein;

(e) Schedule 1.29 sets forth a true and complete list of all Patents Controlled
by NovaDel that claim Licensed Product or use of Licensed Product in the
Territory as of the Effective Date;

(f) None of the NovaDel Patents is currently involved in any interference,
reissue, reexamination, or opposition proceeding or has been held by a court of
competent jurisdiction to be invalid or unenforceable, in whole or in part, and
neither NovaDel nor any of its Affiliates has received any written notice from
any person, or has knowledge, of such actual or threatened proceeding;

 

13



--------------------------------------------------------------------------------

(g) To NovaDel’s knowledge, there is no unauthorized use, infringement or
misappropriation of any of the NovaDel Technology by any Third Party; and

(h) NovaDel has made available to, or provided, Rechon with copies of all
Information in NovaDel’s Control regarding Licensed Product and the NovaDel
Technology, which NovaDel reasonably believes to be material to assessing the
development and Commercialization of Licensed Product in the Territory.

6.3 No Debarment. Neither NovaDel nor any of its Affiliates, nor, to its
knowledge, its licensees or sublicensees that have been engaged in development
of Licensed Product, have employed, contracted with or retained, and neither
party shall employ, contract with or retain, any person directly or indirectly
to perform any studies of Licensed Product included or to be included in any
applications for Regulatory Approval of other filings made with any Regulatory
Authority if such a person (a) is under investigation by the FDA for debarment
or is presently debarred by the FDA pursuant to 21 U.S.C. § 335a or its
successor provisions, or (b) has a disqualification hearing pending or has been
disqualified by the FDA pursuant to 21 C.F.R. § 312.70 or its successor
provisions; and if, during the Term, either party or any person employed or
retained by it to perform Licensed Product Studies (i) comes under investigation
by the FDA for a debarment action or disqualification, (ii) is debarred or
disqualified, or (iii) engages in any conduct or activity that could lead to any
of the above-mentioned disqualification or debarment actions, such party shall
immediately notify the other party of same.

6.4 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH HEREIN, EACH PARTY EXPRESSLY
DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, EITHER IN FACT
OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, INCLUDING WITHOUT LIMITATION
THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR USE OR
PURPOSE, VALIDITY OF ANY PATENT RIGHTS OR THE NON-INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES, AND IN ALL CASES WITH RESPECT THERETO.
WITHOUT LIMITED THE GENERALITY OF THE FOREGOING, EACH PARTY EXPRESSLY DOES NOT
WARRANT (A) THE SUCCESS OF LICENSED PRODUCT OR (B) THE SAFETY OR USEFULNESS FOR
ANY PURPOSE OF THE TECHNOLOGY PROVIDED HEREUNDER.

6.5 Limitation of Liability. EXCEPT FOR LIABILITY FOR BREACH PURSUANT TO SECTION
8, NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT
OR ANY LICENSE GRANTED HEREUNDER; PROVIDED, HOWEVER, THAT THIS SECTION 6.5 SHALL
NOT BE CONSTRUED TO LIMIT EITHER PARTY’S INDEMNIFICATION OBLIGATIONS UNDER
SECTION 9.

 

14



--------------------------------------------------------------------------------

7. CONFIDENTIALITY

7.1 Confidential Information. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the parties, the parties agree that,
during the Term and for five (5) years thereafter, the receiving party shall
keep confidential and shall not publish or otherwise disclose and shall not use
for any purpose other than as expressly provided for in this Agreement, any
Information or materials furnished to it by the other party pursuant to this
Agreement (collectively, “Confidential Information”). Each party may use such
Confidential Information only to the extent required to accomplish the purposes
of this Agreement. Each party will use at least the same standard of care as it
uses to protect proprietary or confidential information of its own (but in no
event less than reasonable care) to ensure that its employees, agents,
consultants and other representatives do not disclose or make any unauthorized
use of the Confidential Information. Each party will promptly notify the other
upon discovery of any unauthorized use or disclosure of the Confidential
Information.

7.2 Exceptions. Confidential Information shall not include any information which
the receiving party can prove by competent written evidence: (a) is now, or
hereafter becomes, through no act or failure to act on the part of the receiving
party, generally known or available; (b) is known by the receiving party at the
time of receiving such information, as evidenced by its records; (c) is
hereafter furnished to the receiving party by a Third Party, as a matter of
right and without restriction on disclosure; (d) is independently discovered or
developed by the receiving party without the use of Confidential Information
belonging to the disclosing party; or (e) is the subject of a written permission
to disclose provided by the disclosing party.

7.3 Authorized Disclosure. Each party may disclose Confidential Information
belonging to the other party to the extent such disclosure is reasonably
necessary in the following instances:

(a) regulatory filings for Licensed Product as contemplated by this Agreement;

(b) disclosure to Sublicensees Rechon has retained for the development,
manufacture and/or Commercialization of Licensed Product, provided, in each
case, that any such Sublicensee agrees to be bound by terms of confidentiality
and non-use at least as stringent to those set forth in this Section 7;

(c) prosecuting or defending litigation as permitted by this Agreement;

(d) complying with applicable court orders or governmental regulations; and

(e) disclosure to Affiliates, potential Sublicensees, Sublicensees, employees,
consultants or agents or to other Third Parties in connection with due diligence
or similar investigations by such Third Parties, and disclosure to potential
Third Party investors in confidential financing documents, provided, in each
case, that any such Affiliate, employee, consultant, agent or Third Party agrees
to be bound by terms of confidentiality and non-use at least as stringent to
those set forth in this Section 7.

 

15



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event a party is required to make a
disclosure of the other party’s Confidential Information pursuant to
Section 7.3(c) or Section 7.3(d), it shall give prompt, advance notice to the
other party of such intended disclosure or requirement to disclose , use efforts
to secure confidential treatment of such information at least as diligent as
such party would use to protect its own confidential information, but in no
event less than Commercially Reasonable Efforts, and cooperate with such other
party to permit such other party to secure a protective order. In any event, the
parties agree to take all reasonable action to avoid disclosure of Confidential
Information hereunder. The parties will consult with each other on the
provisions of this Agreement to be redacted in any filings made by the parties
with any regulatory authority (such as the Securities and Exchange Commission or
“Autorite des Marches Financiers”) or as otherwise required by law.

7.4 Publications. Each party to this Agreement recognizes that the publication
of papers regarding results of and other information regarding development
activities with respect to Licensed Product, including oral presentations and
abstracts, may be beneficial to both parties provided such publications are
subject to reasonable controls to protect Confidential Information. Each party
(the “Reviewer”) shall have the right to review and comment on any material
proposed for disclosure or publication by the other party (the “Submitter”),
such as by oral presentation, manuscript or abstract, regarding the Licensed
Product. Before any such material is submitted for publication, the Submitter
shall deliver a complete copy to the Reviewer at least forty five (45) days
prior to submitting the material to a publisher or initiating any other
disclosure. The Reviewer shall review any such material and give its comments to
the party proposing publication within thirty (30) days of the delivery of such
material to such other party. In the event the Reviewer determines that its
Confidential Information is contained in such material, the Reviewer may so
notify the Submitter and the Submitter shall remove any such Confidential
Information from the material prior to its submission to any publisher or
presentation to any third party.

7.5 Publicity. It is understood that the parties intend to issue a press
release, joint or separate, according to the parties’ obligations announcing the
execution of this Agreement and agree that each party may desire or be required
to issue subsequent press releases relating to the Agreement or activities
thereunder. The parties agree to consult with each other reasonably and in good
faith with respect to the text and timing of such press releases prior to the
issuance thereof, provided that a party may not unreasonably withhold consent to
such releases, and that either party may issue such press releases as it
determines, based on advice of counsel, are reasonably necessary to comply with
laws or regulations or for appropriate market disclosure. In addition, following
the initial press release announcing this Agreement, either party shall be free
to disclose, without the other party’s prior written consent, the existence of
this Agreement, the identity of the other party and those terms of the Agreement
which have already been publicly disclosed in accordance herewith.

 

16



--------------------------------------------------------------------------------

8. TERM AND TERMINATION

8.1 Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and continue until terminated pursuant to Section 8.2 or 11.9.

8.2 Termination.

(a) Each party shall have the right to terminate this Agreement upon written
notice to the other upon the occurrence or after the material breach of this
Agreement by the other party if the breaching party has not cured such breach
within sixty (60) days (or, with respect to nonpayment, within ten (10) days)
following written notice of termination by the non-breaching party; provided,
however, that if the allegedly breaching party disputes whether there has been a
material breach and initiates the dispute resolution provisions of Section 10,
then (subject to the limitation set forth in the following sentence) the time to
cure such breach shall toll pending such action and such party shall have until
sixty (60) days (or, with respect to nonpayment, ten (10) days) following the
determination (or dismissal) of such action to cure such breach.

(b) In the event that NovaDel has materially breached this Agreement and failed
to cure such breach as provided in Section 8.2(a), and Rechon does not wish to
terminate its license hereunder, Rechon may, in its discretion, retain its
license and seek to have the court determining whether such material breach has
occurred assign appropriate relief or damages as may be available at law or in
equity.

(c) NovaDel will be permitted to terminate this Agreement by written notice
effective upon receipt if Rechon or its Affiliates, directly or indirectly
through assistance granted to a Third Party, commence any interference or
opposition proceeding, challenge the validity or enforceability of, or oppose
any extension of or the grant of a supplementary protection certificate with
respect to, any NovaDel Patent (each such action, a “Patent Challenge”). Rechon
will include provisions in all agreements granting sublicenses of Rechon’s
rights hereunder providing that if the Sublicensee or its Affiliates undertake a
Patent Challenge with respect to any NovaDel Patent under which the Sublicensee
is sublicensed, Rechon will be permitted to terminate such sublicense agreement.
If a Sublicensee of Rechon (or an Affiliate of such Sublicensee) undertakes a
Patent Challenge of any such NovaDel Patent under which such Sublicensee is
sublicensed, then Rechon upon receipt of notice from NovaDel of such Patent
Challenge will terminate the applicable sublicense agreement. If Rechon fails to
so terminate such sublicense agreement, NovaDel may terminate Rechon’s right to
sublicense in the countr(ies) covered by such sublicense agreement and any
sublicenses previously granted in such countr(ies) shall automatically
terminate. In connection with such sublicense termination, Rechon shall
cooperate with NovaDel’s reasonable requests to cause such a terminated
Sublicensee to discontinue activities with respect to the Licensed Product in
such countr(ies).

(d) NovaDel shall have the right to terminate the License in the identified
country of origin upon written notice to Rechon upon NovaDel’s discovery of
Rechon’s distribution of the Licensed Product outside of the Territory if Rechon
has not cured the breach within thirty (30) days following written notice of
termination by NovaDel. Upon NovaDel’s discovery of Rechon’s distribution of the
Licensed Product outside the Territory, regardless of whether this Agreement or
the License in the country of origin is terminated, Rechon shall pay to NovaDel
compensatory damages equal to seventy five percent (75%) of the product of the
number of Units distributed outside the Territory multiplied by the then-current
sales price of the Licensed Product in the United States, in addition to any
other remedy provided for in this Agreement.

 

17



--------------------------------------------------------------------------------

(e) Pursuant to Section 3.6(d), all licenses and rights granted herein to Rechon
for a particular country in the Territory shall automatically terminate upon
Rechon’s failure to meet the applicable Diligence Obligation for such country.

8.3 Effect of Expiration or Termination; Surviving Obligations.

(a) Effect of Termination. Upon termination of this Agreement pursuant to
Section 8.2 or 11.9, then in each such event:

(i) Licenses. All licenses and rights granted herein to Rechon shall terminate,
except as necessary to enable compliance with Section 8.3(a)(iii);

(ii) Return of Materials. Rechon shall as promptly as commercially practicable
transfer to NovaDel or NovaDel’s designee, at Rechon’s expense, (A) all of
Rechon’s right, title and interest in and to the Trademarks, if any (including
any goodwill associated therewith) used in connection with Commercialization of
Licensed Product, any registrations and design patents for any of the foregoing
and any internet domain name registrations for such Trademarks and slogans,
(B) possession of all material, and ownership of all, Regulatory Documentation
relating to the development, manufacture or Commercialization of Licensed
Product in the Territory that is Controlled by Rechon, its Affiliates or its
Sublicensees and (C) copies of all data, reports, records and materials in
Rechon’s possession or Control constituting NovaDel Technology relating to the
development, manufacture or Commercialization of Licensed Product in the
Territory, including all non-clinical and clinical data relating to Licensed
Product; provided that NovaDel shall provide commercially reasonable
compensation, taking into account the reason(s) for termination, for all of
items referenced in clauses (A) and (B) transferred to NovaDel, as negotiated in
good faith by Rechon and NovaDel;

(iii) Appointment as Distributor. Following termination and to the extent
allowable by applicable laws, Rechon shall appoint NovaDel as its exclusive
distributor of Licensed Product in the Territory and shall grant NovaDel the
right to appoint sub-distributors, until the time as all Regulatory Approvals in
the Territory have been transferred to NovaDel;

(iv) Third Party Agreements. If NovaDel reasonably requests, and to the extent
assignable by Rechon, Rechon shall transfer to NovaDel any Third Party
agreements relating to the development, manufacture or Commercialization of
Licensed Product to which Rechon is a party, provided that NovaDel agrees to
assume and perform all obligations arising under such agreements after the date
of such assignment;

 

18



--------------------------------------------------------------------------------

(v) Disposition of Inventory. NovaDel shall have the option, exercisable within
thirty (30) days following the effective date of such termination, to purchase
any inventory of Licensed Product affected by such termination at Rechon’s cost
of goods therefor. NovaDel may exercise such option by written notice to Rechon
during such thirty (30) day period. Upon such exercise, the parties will
establish mutually agreeable payment and delivery terms for the sale of such
inventory. If NovaDel does not exercise such option during such thirty (30) day
period, or if NovaDel provides Rechon with its intention not to exercise such
option, then Rechon and its Affiliates and permitted Sublicensees will be
entitled, during the period ending on the last day of the sixth (6th) full month
following the effective date of such termination, to sell any inventory of
Licensed Product that remain on hand as of the effective date of such
termination, so long as Rechon pays to NovaDel the amounts due on Net Sales, as
applicable, in accordance with the terms and conditions set forth in this
Agreement; and

(vi) Cooperation. Rechon shall execute all documents and take all such further
actions as may be reasonably requested by NovaDel in order to give effect to the
foregoing clauses (i) through (v).

(b) Return of Confidential Information. Within thirty (30) days following the
expiration or termination of this Agreement, each party shall deliver to the
other party any and all Confidential Information of such party then in its
possession; provided that Rechon shall be entitled to continue to utilize the
NovaDel Confidential Information to the extent provided in Section 8.3(a), and
NovaDel shall be entitled to continue to utilize the Rechon Confidential
Information to continue the Exploitation of Licensed Product.

(c) Surviving Obligations. The following Sections, together with any definitions
used or exhibits referenced therein, will survive any termination or expiration
of this Agreement: Sections 1, 4.5, 4.6, 5.1, 6.4, 6.5, 7.1, 7.2, 7.3, 7.4, 8.1,
8.3, 8.4, 8.5, 9, 10, and 11.

8.4 Damages; Relief. Termination of this Agreement shall not preclude either
party from claiming any other damages, compensation or relief that it may be
entitled to upon such termination.

8.5 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement are, and will otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code, licenses of right to “intellectual
property” as defined under Section 101 of the U.S. Bankruptcy Code. The parties
agree that as a licensee of such rights under this Agreement, the licensee will
retain and may fully exercise all of its rights and elections under the U.S.
Bankruptcy Code. The parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against a party, the other party
will be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property, and same, if not already in its possession, will be
promptly delivered to it (a) upon any such commencement of a bankruptcy
proceeding upon its written request therefor, unless the bankrupt party elects
to continue to perform all of its obligations under this Agreement, or (b) if
not delivered under subsection (a) above, following the rejection of this
Agreement by or on behalf of the bankrupt party upon written request therefore
by the other party.

 

19



--------------------------------------------------------------------------------

9. INDEMNIFICATION

9.1 Indemnification by NovaDel. NovaDel hereby agrees to save, defend and hold
Rechon and its Affiliates and their respective directors, officers, employees
and agents (each, a “Rechon Indemnitee”) harmless from and against any and all
claims, suits, actions, demands, liabilities, expenses and/or loss, including
reasonable legal expense and attorneys’ fees (collectively, “Losses”) to which
any Rechon Indemnitee may become subject as a result of any claim, demand,
action or other proceeding by any Third Party to the extent such Losses arise
out of:

(a) the breach by NovaDel of any warranty, representation, covenant or agreement
made by NovaDel in this Agreement;

(b) the negligence or willful misconduct or willful omissions by NovaDel or its
Affiliates in the performance of its obligations under this Agreement; or

(c) actual or asserted violations of applicable laws by NovaDel or its
Affiliates in connection with this Agreement;

except, in each case, to the extent such Losses are subject to indemnification
by Rechon under Section 9.2.

9.2 Indemnification by Rechon. Rechon hereby agrees to save, defend and hold
NovaDel and its Affiliates and their respective directors, officers, employees
and agents (each, a “NovaDel Indemnitee”) harmless from and against any and all
Losses to which any NovaDel Indemnitee may become subject as a result of any
claim, demand, action or other proceeding by any Third Party to the extent such
Losses arise out of:

(a) the breach by Rechon of any warranty, representation, covenant or agreement
made by Rechon in this Agreement;

(b) the negligence or willful misconduct or willful omissions by Rechon or its
Affiliates or permitted Sublicensees in the performance of its obligations under
this Agreement;

(c) actual or asserted violations of applicable laws by Rechon or its Affiliates
or permitted Sublicensees in connection with this Agreement; or

(d) any allegation that use of the Trademark by Rechon or its Affiliates or
permitted Sublicensees infringes the rights of a Third Party; or

(e) the development, registration, use, promotion, marketing, distribution,
sale, offer for sale, import or export of Licensed Product by Rechon or its
Affiliates or permitted Sublicensees in the Territory (provided that
intellectual property infringement claims shall be governed by Section 5) or the
use of the Licensed Product by any person;

except, in each case, to the extent such Losses are subject to indemnification
by NovaDel under Section 9.1 and under the supply agreement between the parties.

 

20



--------------------------------------------------------------------------------

9.3 Indemnification Procedure.

(a) Notice of Claim. The indemnified party shall give the indemnifying party
prompt written notice (an “Indemnification Claim Notice”) of any Losses or
discovery of fact upon which such indemnified party intends to base a request
for indemnification under Section 9.1 or Section 9.2, but in no event shall the
indemnifying party be liable for any Losses that result from any delay in
providing such notice. Each Indemnification Claim Notice must contain a
description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss is known at such time). The indemnified
party shall furnish promptly to the indemnifying party copies of all papers and
official documents received in respect of any Losses. All indemnification claims
in respect of a party, its Affiliates or their respective directors, officers,
employees and agents shall be made solely by such party (the “Indemnified
Party”).

(b) Third Party Claims. The obligations of an indemnifying party under this
Section 9 with respect to Losses arising from claims of any Third Party that are
subject to indemnification as provided for in Section 9.1 or Section 9.2 (a
“Third Party Claim”) shall be governed by and be contingent upon the following
additional terms and conditions:

(i) Control of Defense. At its option, the indemnifying party may assume the
defense of any Third Party Claim by giving written notice to the Indemnified
Party within thirty (30) days after the indemnifying party’s receipt of an
Indemnification Claim Notice. The assumption of the defense of a Third Party
Claim by the indemnifying party shall not be construed as an acknowledgment that
the indemnifying party is liable to indemnify any Indemnified Party in respect
of the Third Party Claim, nor shall it constitute a waiver by the indemnifying
party of any defenses it may assert against any Indemnified Party’s claim for
indemnification. Upon assuming the defense of a Third Party Claim, the
indemnifying party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the indemnifying party. In the event the
indemnifying party assumes the defense of a Third Party Claim, the Indemnified
Party shall immediately deliver to the indemnifying party all original notices
and documents (including court papers) received by any Indemnified Party in
connection with the Third Party Claim. Should the indemnifying party assume the
defense of a Third Party Claim, the indemnifying party shall not be liable to
the Indemnified Party or any other Indemnified Party for any legal expenses
subsequently incurred by such Indemnified Party in connection with the analysis,
defense or settlement of the Third Party Claim. In the event that it is
ultimately determined that the indemnifying party is not obligated to indemnify,
defend or hold harmless an Indemnified Party from and against the Third Party
Claim, the Indemnified Party shall reimburse the indemnifying party for any and
all costs and expenses (including attorneys’ fees and costs of suit) and any
Losses incurred by the indemnifying party in its defense of the Third Party
Claim with respect to such Indemnified Party.

(ii) Right to Participate in Defense. Without limiting Section 9.3(b)(i), any
Indemnified Party shall be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment shall be at the Indemnified
Party’s own expense unless (A) the employment thereof has been specifically
authorized by the indemnifying party in writing or (B) the indemnifying party
has failed to assume the defense and employ counsel in accordance with
Section 9.3(b)(i) (in which case the Indemnified Party shall control the
defense).

 

21



--------------------------------------------------------------------------------

(iii) Settlement. With respect to any Losses relating solely to the payment of
money damages in connection with a Third Party Claim and that will not result in
the Indemnified Party’s becoming subject to injunctive or other relief or
otherwise adversely affect the business of the Indemnified Party in any manner,
and as to which the indemnifying Party shall have acknowledged in writing the
obligation to indemnify the Indemnified Party hereunder, the indemnifying party
shall have the sole right to consent to the entry of any judgment, enter into
any settlement or otherwise dispose of such Loss, on such terms as the
indemnifying party, in its sole discretion, shall deem appropriate. With respect
to all other Losses in connection with Third Party Claims, where the
indemnifying party has assumed the defense of the Third Party Claim in
accordance with Section 9.3(b)(i), the indemnifying party shall have authority
to consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Loss provided it obtains the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld or delayed).
The indemnifying party shall not be liable for any settlement or other
disposition of a Loss by an Indemnified Party that is reached without the
written consent of the indemnifying party. Regardless of whether the
indemnifying party chooses to defend or prosecute any Third Party Claim, no
Indemnified Party shall admit any liability with respect to, or settle,
compromise or discharge, any Third Party Claim without the prior written consent
of the indemnifying Party.

(iv) Cooperation. Regardless of whether the indemnifying party chooses to defend
or prosecute any Third Party Claim, the Indemnified Party shall, and shall cause
each other Indemnified Party to, cooperate in the defense or prosecution thereof
and shall furnish such records, information and testimony, provide such
witnesses and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested in connection therewith. Such
cooperation shall include access during normal business hours afforded to
indemnifying party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Third Party Claim,
and making Indemnified Parties and other employees and agents available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder, and the indemnifying party shall reimburse the
Indemnified Party for all its reasonable out-of-pocket expenses in connection
therewith.

(v) Expenses. Except as provided above, the costs and expenses, including fees
and disbursements of counsel, incurred by the Indemnified Party in connection
with any claim shall be reimbursed on a Calendar Quarter basis by the
indemnifying party, without prejudice to the indemnifying party’s right to
contest the Indemnified Party’s right to indemnification and subject to refund
in the event the indemnifying party is ultimately held not to be obligated to
indemnify the Indemnified Party.

9.4 Insurance. Each party shall maintain, at its own expense, product liability
insurance (or self-insure) in an amount consistent with industry standards
during the Term and shall name the other party as an additional insured with
respect to such insurance. Each party shall provide a certificate of insurance
(or evidence of self-insurance) evidencing such coverage to the other party upon
request.

 

22



--------------------------------------------------------------------------------

10. DISPUTE RESOLUTION

10.1 Disputes. The parties recognize that disputes as to certain matters arising
under this Agreement may arise from time-to-time. It is the objective of the
parties to seek to resolve any issues or disputes arising under this Agreement
in an expedient manner and, if at all possible, without resort to litigation,
and to that end the parties agree to abide by the procedures set forth in this
Section 10 to resolve any such issues or disputes. The parties initially shall
attempt to settle any such issue or dispute through good faith negotiations in
the spirit of mutual cooperation between business executives with authority to
resolve the dispute.

10.2 Escalation. Prior to taking action as provided in Section 10.3, the parties
shall first submit such dispute to the Chief Executive Officer of Rechon and the
Chief Executive Officer of NovaDel (collectively, the “Executives”), or their
respective designated representative who shall be a senior executive officer
with authority to settle the applicable issue or dispute, for resolution. The
Executives to whom any dispute is submitted shall attempt to resolve the dispute
through good faith negotiations over a reasonable period, not to exceed twenty
(20) calendar days, unless the Executives mutually agree in writing to extend
such period of negotiation. Such twenty (20)-calendar day period shall be deemed
to commence on the date the dispute was submitted to the Executives. If the
Executives are unable to resolve the dispute, then the parties may submit the
dispute to arbitration as set forth in Section 10.3. All negotiations pursuant
to this Section 10.2 shall be confidential, and shall be treated as compromise
and settlement negotiations for purposes of applicable rules of evidence.

10.3 Binding Arbitration. Any dispute arising from or relating to this Agreement
shall be finally determined before a tribunal of three arbitrators in London,
England in accordance with the Commercial Arbitration Rules of the London
International Court of Arbitration (the “LICA”). One arbitrator shall be
selected by NovaDel, one arbitrator shall be selected by Rechon and the third
arbitrator shall be selected by mutual agreement of the first two arbitrators or
by the LICA, if the arbitrators appointed by the parties are unable to select a
third arbitrator within thirty (30) days.

10.4 Court Actions. Notwithstanding the above, to the full extent allowed by
law, either party may bring an action in any court of competent jurisdiction for
injunctive relief (or any other provisional remedy) to protect the parties’
rights or enforce the parties’ obligations under this Agreement pending final
resolution of any claims related thereto in an arbitration proceeding as
provided above. In addition, either party may bring an action in any court of
competent jurisdiction to resolve disputes pertaining to the validity,
construction, scope, enforceability, infringement or other violations of patents
or other proprietary or intellectual property rights or any breach of Section 7.
The parties shall use their Commercially Reasonable Efforts to conduct all
dispute resolution procedures under this Agreement as expeditiously, efficiently
and cost-effectively as possible.

 

11. GENERAL PROVISIONS

11.1 Governing Law. This Agreement (excluding Section 8.5) and any disputes,
claims, or actions related thereto shall be governed by and construed in
accordance with the laws of the United Kingdom.

11.2 Entire Agreement; Modification. This Agreement is both a final expression
of the parties’ agreement and a complete and exclusive statement with respect to
all of its terms. This Agreement supersedes all prior and contemporaneous
agreements and communications, whether oral, written or otherwise, concerning
any and all matters contained herein; provided that all information disclosed
pursuant to the terms of such agreement shall be deemed Confidential Information
for purposes of this Agreement and subject to the confidentiality provisions
contained herein. No rights or licenses with respect to any intellectual
property of either party are granted or deemed granted hereunder or in
connection herewith, other than those rights expressly granted in this
Agreement. This Agreement may only be modified or supplemented in a writing
expressly stated for such purpose and signed by the parties to this Agreement.

 

23



--------------------------------------------------------------------------------

11.3 Relationship Between the Parties. The parties’ relationship, as established
by this Agreement, is solely that of independent contractors. This Agreement
does not create any partnership, joint venture or similar business relationship
between the parties. Neither party is a legal representative of the other party,
and neither party can assume or create any obligation, representation, warranty
or guarantee, express or implied, on behalf of the other party for any purpose
whatsoever.

11.4 Non-Waiver. The failure of a party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such party.

11.5 Assignment. Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
by either party without the prior written consent of the other party (which
consent shall not be unreasonably withheld or delayed); provided however, that
either party may assign this Agreement and its rights and obligations hereunder
without the other party’s consent:

(a) in connection with the transfer or sale of all or substantially all of the
business of such party relating to Licensed Product to a Third Party, whether by
merger, sale of stock, sale of assets or otherwise, provided that in the event
of a transaction (whether this Agreement is actually assigned or is assumed by
the acquiring party by operation of law (e.g., in the context of a reverse
triangular merger)), intellectual property rights of the acquiring party to such
transaction (if other than one of the parties to this Agreement) shall not be
included in the technology licensed hereunder; or

(b) to an Affiliate, provided that the assigning party shall remain liable and
responsible to the non-assigning party hereto for the performance and observance
of all such duties and obligations by such Affiliate.

The rights and obligations of the parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties. Any assignment not in accordance with this Agreement shall be void.

 

24



--------------------------------------------------------------------------------

11.6 No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it other
than as expressly provided in Section 9.

11.7 Severability. If, for any reason, any part of this Agreement is adjudicated
invalid, unenforceable or illegal by a court of competent jurisdiction, such
adjudication shall not affect or impair, in whole or in part, the validity,
enforceability or legality of any remaining portions of this Agreement. All
remaining portions shall remain in full force and effect as if the original
Agreement had been executed without the invalidated, unenforceable or illegal
part.

11.8 Notices. Any notice to be given under this Agreement must be in writing and
delivered either in person, by any method of mail (postage prepaid) requiring
return receipt, or by overnight courier or facsimile confirmed thereafter by any
of the foregoing, to the party to be notified at its address(es) given below, or
at any address such party has previously designated by prior written notice to
the other. Notice shall be deemed sufficiently given for all purposes upon the
earliest of: (a) the date of actual receipt; (b) if mailed, three days after the
date of postmark; or (c) if delivered by overnight courier, the next business
day the overnight courier regularly makes deliveries.

If to NovaDel, notices must be addressed to:

NovaDel Pharma, Inc.

1200 Route 22 East Suite 2000

Bridgewater, NJ 08807, USA

Attention: President and Chief Executive Officer

Telephone: 908.203.4640

Facsimile: 908.203.4744

With a required copy to:

Morgan, Lewis & Bockius LLP

502 Carnegie Center

Princeton, NJ 08540

Attention: David G. Glazer, Esq.

Telephone: 609.919.6624

Facsimile: 609.919.6701

If to Rechon, notices must be addressed to:

Rechon Life Science AB.

Soldattorpsvägen 5

PO Box 60043

216 10 Limhamn, Sweden

Attention: Chief Executive Officer

Telephone: + 46 40 361010

Facsimile: + 46 40 361020

 

25



--------------------------------------------------------------------------------

11.9 Force Majeure. Each party shall be excused from liability for the failure
or delay in performance of any obligation under this Agreement (other than
payment obligations) by reason of any event beyond such party’s reasonable
control including but not limited to Acts of God, fire, flood, explosion,
earthquake, or other natural forces, war, civil unrest, accident, destruction or
other casualty, any lack or failure of transportation facilities, any lack or
failure of supply of raw materials, any strike or labor disturbance, or any
other event similar to those enumerated above. Such excuse from liability shall
be effective only to the extent and duration of the event(s) causing the failure
or delay in performance and provided that the party has not caused such event(s)
to occur. Notice of a party’s failure or delay in performance due to force
majeure must be given to the other party within ten (10) days after its
occurrence. All delivery dates under this Agreement that have been affected by
force majeure shall be tolled for the duration of such force majeure. In no
event shall any party be required to prevent or settle any labor disturbance or
dispute. Notwithstanding the foregoing, should the event(s) of force majeure
suffered by a party extend beyond a three (3) month period, the other party may
then terminate this Agreement by written notice to the non-performing party,
with the consequences of such termination as set forth in Sections 8.3, 8.4 and
8.5.

11.10 Interpretation.

(a) Captions & Headings. The captions and headings of clauses contained in this
Agreement preceding the text of the articles, sections, subsections and
paragraphs hereof are inserted solely for convenience and ease of reference only
and shall not constitute any part of this Agreement, or have any effect on its
interpretation or construction.

(b) Singular & Plural. All references in this Agreement to the singular shall
include the plural where applicable, and all references to gender shall include
both genders and the neuter.

(c) Articles, Sections & Subsections. Unless otherwise specified, references in
this Agreement to any article shall include all sections, subsections, and
paragraphs in such article; references in this Agreement to any section shall
include all subsections and paragraphs in such sections; and references in this
Agreement to any subsection shall include all paragraphs in such subsection.

(d) Days. All references to days in this Agreement shall mean calendar days,
unless otherwise specified.

(e) Ambiguities. Ambiguities and uncertainties in this Agreement, if any, shall
not be interpreted against either party, irrespective of which party may be
deemed to have caused the ambiguity or uncertainty to exist.

(f) English Language. This Agreement has been prepared in the English language
and the English language shall control its interpretation. In addition, all
notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the parties regarding this
Agreement shall be in the English language.

 

26



--------------------------------------------------------------------------------

11.11 Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile), each of which shall be deemed an original document,
and all of which, together with this writing, shall be deemed one instrument.

 

27



--------------------------------------------------------------------------------

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality
request. Omissions are designated as “***”. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

IN WITNESS WHEREOF, the parties hereto have duly executed this LICENSE AGREEMENT
as of the Effective Date.

 

RECHON LIFE SCIENCE AB     NOVADEL PHARMA, INC. By:   /s/ Zhaoqi Li     By:  
/s/ Steven B. Ratoff Name:   Zhaoqi Li     Name:   Steven B. Ratoff Title:  
Board member     Title:   Chairman, President & CEO

 

28



--------------------------------------------------------------------------------

SCHEDULE 1.29

NovaDel Patents

 

***

  

***

  

***

  

***

  

***

  

***

  

***

  

***

***

   ***    ***    ***    ***    ***    ***    ***

***

   ***    ***    ***    ***    ***    ***    ***

***

   ***    ***    ***    ***    ***    ***    ***

***

   ***    ***    ***    ***    ***    ***    ***

***

   ***    ***    ***    ***    ***    ***    ***

***

   ***    ***    ***    ***    ***    ***    ***

***

   ***    ***    ***    ***    ***    ***    ***

***

   ***    ***    ***    ***    ***    ***    ***

***

   ***    ***    ***    ***    ***    ***    ***

***

   ***    ***    ***    ***    ***    ***    ***

***

   ***    ***    ***    ***    ***    ***    ***

***

   ***    ***    ***    ***    ***    ***    ***

***

   ***    ***    ***    ***    ***    ***    ***

***

   ***    ***    ***    ***    ***    ***    ***

***

   ***    ***    ***    ***    ***    ***    ***

***

   ***    ***    ***    ***    ***    ***    ***

***

   ***    ***    ***    ***    ***    ***    ***

***

   ***    ***    ***    ***    ***    ***    ***

 

29



--------------------------------------------------------------------------------

SCHEDULE 1.41

Territory

Group A

Austria, Belgium, Bulgaria, Cyprus, Czech Republic, Denmark, Estonia, Finland,
France, Germany, Greece, Hungary, Iceland, Ireland, Italy, Latvia, Lichtenstein
Lithuania, Luxembourg, Malta, Netherlands, Norway, Poland, Portugal, Romania,
Slovakia, Slovenia, Spain, Sweden, and the United Kingdom.

Group B

All other countries except the countries listed in Group A, the United States,
Canada, Israel, North Korea and South Korea.

 

30



--------------------------------------------------------------------------------

SCHEDULE 4.3

WIRE INSTRUCTIONS

***

 

31



--------------------------------------------------------------------------------

SCHEDULE 6.2

Disclosure Schedule

No disclosures

 

32